                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

MURTHY MUTHUSWAMY                                                CIVIL ACTION

VERSUS                                                           NO. 19-112

MICHAEL EMMETT LIBERTO ET AL.                                    SECTION “J” (2)

                    ORDER AND REASONS ON MOTIONS;
                 QUALIFIED IMMUNITY SCHEDULING ORDER

       Plaintiff Murthy Muthuswamy brought this action pursuant to 42 U.S.C. § 1983 and

Louisiana state law, alleging that defendants Stephen Culotta, in his official capacity as

Covington Police Chief; Officers Michael Emmett Liberto, Laura E. Aucoin and Alexander

Carruth; and the City of Covington violated his federal and state constitutional rights by use

of excessive force in effectuating plaintiff's arrest. Record Doc. No. 1. Defendant Liberto's

Motion to Limit Discovery to the Issue of His Qualified Immunity, Record Doc. No. 7, is

before me. Plaintiff filed a timely opposition memorandum. Record Doc. No. 11.

Defendant Liberto was permitted to reply. Record Doc. Nos. 16, 19, 20. Defendants

Aucoin, Carruth, Culotta and City of Covington's similar Motion to Limit Discovery to the

Issue of Their Qualified Immunity is also before me. Record Doc. No. 9. Plaintiff filed a

timely opposition memorandum. Record Doc. No. 11.

       On May 28, 2019, together with the presiding district judge's case manager, I

participated in a scheduling conference. The instant motions were discussed during that

conference.
       Qualified immunity doctrine

       offers a shield against civil liability for government employees “insofar as
       their conduct does not violate clearly established statutory or constitutional
       rights of which a reasonable person would have known.” . . . . “[W]hether
       an official protected by qualified immunity may be held personally liable
       for an allegedly unlawful official action generally turns on the objective
       legal reasonableness of the action, assessed in light of the legal rules that
       were clearly established at the time it was taken.”

Wernecke v. Garcia, 591 F.3d 386, 392–93 (5th Cir. 2009) (quoting Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982); Pearson v. Callahan, 555 U.S. 223, 231 (2009)).

       "One of the most salient benefits of qualified immunity is protection from pretrial

discovery, which is costly, time-consuming, and intrusive." Backe v. LeBlanc, 691 F.3d

645, 648 (5th Cir. 2012) (citing Helton v. Clements, 787 F.2d 1016, 1017 (5th Cir. 1986).

In the instant motions, defendants seek to limit discovery in this matter strictly to the issue

of their qualified immunity. Importantly, defendants assert in their answers to plaintiff's

complaint that they are entitled to qualified immunity for the actions alleged in support of

plaintiff's excessive force claims. Record Doc. Nos. 5 at pp. 2–3, 6 at p. 3.

"Generally, a plaintiff may not obtain discovery against a party asserting qualified

immunity until the Court first finds that the pleadings assert facts sufficient to overcome

the qualified immunity defense." Nelms v. City of Waxahachie, 2008 WL 11425663, at *1

(N.D. Tex. Mar. 17, 2008) (citing Wicks v. Mississippi State Employment Servs., 41 F.3d

991, 994 (5th Cir. 1995)). To establish a Fourth Amendment excessive force claim, a

plaintiff must demonstrate the following: " '(1) injury, (2) which resulted directly and only


                                             -2-
from a use of force that was clearly excessive, and (3) the excessiveness of which was

clearly unreasonable.' ” Deville v. Marcantel, 567 F.3d 156, 167 (5th Cir. 2009) (quoting

Tarver v. City of Edna, 410 F.3d 745, 751 (5th Cir. 2005)). Whether the force used is

“excessive” or “unreasonable” depends on “the facts and circumstances of each particular

case.” Graham v. Connor, 490 U.S. 386, 396, (1989); see also Brosseau v. Haugen, 543

U.S. 194, 201 (2004) (observing that this “area is one in which the result depends very

much on the facts of each case”). Factors to consider include “the severity of the crime at

issue, whether the suspect poses an immediate threat to the safety of the officers or others,

and whether he is actively resisting arrest or attempting to evade arrest by flight.” Graham,

490 U.S. at 396. Denial of a qualified immunity defense for an excessive force claim is

warranted if "a reasonable officer would have known that the degree of force was

unconstitutionally excessive under the circumstances." Deville, 567 F.3d at 169.

       Defendants assert that they are entitled to qualified immunity against plaintiff's

excessive force claims because the amount of force used against plaintiff was reasonably

necessary to effectuate his arrest based on his resistance to arrest and refusal to obey officer

orders. Record Doc. Nos. 5 at pp. 2–3; 6 at p. 3. Plaintiff's complaint alleges the specific

physical actions taken by defendants, but does not allege how those specific actions were

unreasonable and excessive under the particular facts of this case, such that a qualified

immunity defense is unwarranted. "When a public official pleads the affirmative defense

of qualified immunity in his answer, the district court may, on the official's motion or on

its own, require the plaintiff to reply to that defense in detail." Schultea v. Wood, 47 F.3d

                                             -3-
1427, 1433 (5th Cir. 1995); Fed. R. Civ. P. 7(a). Such a reply "must be tailored to the

assertion of qualified immunity and fairly engage its allegations." Id. Furthermore, the Fifth

Circuit has established that

       [t]he district court may ban discovery at this threshold pleading stage and
       may limit any necessary discovery to the defense of qualified immunity. The
       district court need not allow any discovery unless it finds that plaintiff has
       supported his claim with sufficient precision and factual specificity to raise
       a genuine issue as to the illegality of defendant's conduct at the time of the
       alleged acts. Even if such limited discovery is allowed, at its end, the court
       can again determine whether the case can proceed and consider any motions
       for summary judgment under Rule 56.

Schultea, 47 F.3d at 1434 (emphasis added).

       Applying the foregoing standards, IT IS ORDERED that defendants' motions are

GRANTED. The following SCHEDULING ORDER concerning qualified immunity is

established:

       No later than JUNE 11, 2019, plaintiff must file a Rule 7(a) reply, specifically

tailored to defendants' assertion of qualified immunity and allegations in support of this

defense. The reply must fully assert and specify all facts alleged by plaintiff concerning his

own conduct and the conduct of the officers during the incident in question as to the alleged

unreasonableness of the officers' use of force in these circumstances, including whether

plaintiff was charged with and/or convicted of any criminal offenses and the current status

of such charges and/or convictions.




                                            -4-
       Additional factual development appears necessary before defendants can file and

plaintiff can respond to any motion to dismiss or for summary judgment based on

defendants' qualified immunity defense. Accordingly,

       IT IS FURTHER ORDERED that discovery is limited at this time to the issue of

defendants' qualified immunity, pending further order of the court.

       All written discovery requests concerning qualified immunity must be served no

later than JULY 3, 2019.

       All discovery concerning qualified immunity, including depositions, must be

completed no later than OCTOBER 31, 2019.

       Written reports of experts, as defined by Federal Rule of Civil Procedure

26(a)(2)(B), who may be witnesses for plaintiff concerning qualified immunity must be

obtained and delivered to counsel for defendants as soon as possible, but in no event later

than JULY 3, 2019.

       Written reports of experts, as defined by the Federal Rules of Civil Procedure

26(a)(2)(B), who may be witnesses for defendants concerning qualified immunity must

be obtained and delivered to counsel for plaintiff as soon as possible, but in no event later

than JULY 14, 2019.

       IT IS FURTHER ORDERED that no later than NOVEMBER 19, 2019, defendants

must file any motions to dismiss or for summary judgment as to their qualified immunity

defense, noticed for submission before the presiding District Judge on DECEMBER 18,


                                            -5-
2019. Plaintiff must file his written opposition to any such motions no later than

DECEMBER 6, 2019.

                                                 28th day of May, 2019.
                 New Orleans, Louisiana, this _________



                                            JOSEPH C. WILKINSON, JR.
                                       UNITED STATES MAGISTRATE JUDGE
CLERK TO NOTIFY:
CARL J. BARBIER




                                       -6-
